Citation Nr: 1623433	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for multiple myeloma. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 hearing.  A transcript of that proceeding has been associated with the claims file. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning of entitlement to a rating in excess of 10 percent for status post fracture right zygoma, entitlement to an earlier effective date for service connection for status post fracture right zygoma, entitlement to service connection for depression and a sleeping condition, and whether new and material evidence has been received to reopen the Veteran's claim for service connection for a back injury, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.
Pursuant to 38 C.F.R. § 19.31(b)(1) (2015), the AOJ is required to furnish a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to the Board.  In the present case, after the September 2012 SOC additional evidence was received by the AOJ, including the Veteran's military personnel records and additional VA treatment records.  The appeal was not subsequently readjudicated in a SSOC.  As this evidence is pertinent to the pending claim, the appeal must be remanded for the AOJ to consider the evidence in the first instance.

The record also indicates that there are outstanding VA records.  Specifically, the record indicates that the Veteran receives ongoing VA treatment and was scheduled for follow-up care for his myeloma on February 5, 2015.  To date, VA treatment records subsequent to December 22, 2014 have not been associated with the record.  Additionally, a February 3, 2016 VA letter indicated that the Veteran was awarded vocational rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with his claims file.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and    must be obtained if the material could be determinative of the claim).

In a February 2010 correspondence, the Veteran reported that he received "SSI"  and discussed his myeloma.  The Veteran's Social Security Administration (SSA) records have not been requested or otherwise associated with the claims file.  As VA cannot exclude the possibility that the records may be relevant to the pending appeal, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Finally, the Veteran reported that he was exposed to herbicides while stationed in Korea.  Service personnel records confirm that the Veteran served in Korea during   a qualifying period; however, he was not assigned to one of the units or entities     that have been identified as operating in the Korean demilitarized zone (DMZ).  Nevertheless, pursuant to VBA Manual M21-1.IV.ii.1.H.4.b., VA should attempt to verify through official sources whether a Veteran had actual exposure to herbicides.  Accordingly, on remand appropriate development should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from December 22, 2014 to present, and associate them with the claims file. 

2.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  The AOJ should take all appropriate steps to verify the Veteran's claimed herbicide exposure in Korea, through official sources in accordance with M21-1.IV.ii.1.H.4.b. provisions.  If information is needed from the Veteran to make the request, such should be requested from the Veteran.  If information provided by the Veteran lacks sufficient specificity to permit verification, the AOJ should make a formal finding to that effect.

4.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

5.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his multiple myeloma.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.      If any requested records cannot be obtained, the Veteran should be notified of such.

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


